Citation Nr: 1809881	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee, to include secondary to the Veteran's service-connected back disability.

2.  Entitlement to service connection for degenerative joint disease of the left knee, to include secondary to the Veteran's service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1976 to January 1980. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared at a video conference at the RO in July 2015 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

In May 2016, the Board remanded this claim for further development.  After taking development actions, the RO issued a supplemental statement of the case in August 2016.  The Veteran's representative submitted a post-remand brief in December 2017.  The case is now before the Board once again. 


FINDINGS OF FACT

1.  The Veteran's left knee disability is not etiologically related to a disease, injury, or event in service, nor was it etiologically related or aggravated by any of the Veteran's service connected disabilities. 

2.  The Veteran's right knee disability is not etiologically related to a disease, injury, or event in service, nor was it etiologically related or aggravated by any of the Veteran's service connected disabilities.


CONCLUSION OF LAW

1.  The criteria for service connection for a left knee disability have not been met, and service connection cannot be awarded.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right knee disability have not been met, and service connection cannot be awarded.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Stegall Considerations

The Veteran's claim was remanded in May 2016 to obtain an addendum medical opinions regarding aggravation and secondary service connection.  Upon remand addendum opinions were obtained.  The opinions are thorough, supported by the record, and answer the questions posed.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2017).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2017).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Veteran has filed a claim for service connection for his left and right knee disabilities.  He has stated that these conditions are due to his active service.  He stated that he was subjected to significant jarring while on flights and that a radio fell on his knee once.  Alternatively, he has stated that he believes they may be due to his service-connected back disability. 

Left Knee

Here the evidence demonstrates the Veteran has a current left knee disability.  He has degenerative joint disease of the left knee and has had a total knee replacement.  

A review of the Veteran's service records does not indicate a left knee injury.  When he separated from service, the examiner noted the Veteran's lower extremities were normal.  There is a notation of joint pain in December 1979, however, this was associated with a diagnosis of the flu and not a joint injury.  In late December 1979, when he had recovered from the flu, he indicated that he felt "100 percent better."  Nevertheless, the Veteran's reports of jarring while in service are consistent with his military occupational specialty and the Board finds them credible.  This is sufficient to establish an in-service event occurred. 

The final element necessary for direct-service connection is a causal nexus between the current disability and the in-service event.  Here, the Veteran has opined a nexus, however, the record does not indicate he is competent to provide an opinion as the etiology of his current disability.  Therefore, the Board has provided the Veteran with VA examinations by a medical professional to address this issue.  

In February 2015, a VA examiner conducted a thorough review of the Veteran's claims file.  The examiner also conducted an examination of the Veteran.  The examiner noted the Veteran's lay statements regarding a radio hitting his knee and the jarring in the aircraft.  The examiner opined that it was less likely than not that the Veteran's left knee disability was due to his military service.  

The examiner supported this opinion with a rationale that noted the lack of a documented injury or complains of knee pain in the Veteran's service records and the lapse in time between service and treatment for a knee condition.  The examiner is competent to draw such conclusion because he is medical professional.  Further, the examination report is thorough and consistent with the record.  Thus the weight of the evidence is against establishing a causal nexus between the Veteran's active service and his current left knee disability. 

The Board had considered whether the facts of the Veteran's case would support a presumptive nexus, as the Veteran left knee disability is covered by the chronic diseases provisions.  However, the Veteran's condition did not manifest until many years after service, and the evidence does not establish a continuity of symptomatology.  

Therefore, direct service connection is not warranted.

The Board has also considered whether the Veteran's left knee disability was secondary to or aggravated by his service-connected back disability.  The February 2015 examiner did not provide an opinion on this matter, thus the Board remanded the claim for an addendum opinion in May 2016.  

In July 2016, a VA clinician reviewed the Veteran's claims file to consider the issues of secondary service connection and aggravation.  The clinician opined that it was less likely than not that the Veteran's left knee condition was secondary to or aggravated by his service-connected back disability.  The clinician cited to the Veteran's VA examination reports on the Veteran's back disability in October 2012 and March 2013 to indicate the Veteran does not suffer from an altered gait from the back condition.  He then indicated in the absence of an altered gait, there is no evidence to support the Veteran's back condition either caused or aggravated the Veteran's left knee condition.  The opinion is thorough and supported by the record, thus the weight of the evidence is against establishing service connection on a secondary or aggravated basis.

Therefore, service connection on a secondary or aggravated basis is not warranted. 


Right Knee

Here the evidence demonstrates the Veteran has a current right knee disability.  He has degenerative joint disease of the right knee and has had a total knee replacement.  

A review of the Veteran's service records does not indicate a right knee injury.  When he separated from service, the examiner noted the Veteran's lower extremities were normal.  There is a notation of joint pain in December 1979, however, this was associated with a diagnosis of the flu and not a joint injury.  In late December 1979, when he had recovered from the flu, he indicated that he felt "100 percent better."  Nevertheless, the Veteran's reports of jarring while in service are consistent with his military occupational specialty and the Board finds them credible.  This is sufficient to establish an in-service event occurred. 

The final element necessary for direct-service connection is a causal nexus between the current disability and the in-service event.  Here, the Veteran has opined a connection; however, the record does not indicate he is competent to provide an opinion as the etiology of his current disability.  Therefore, the Board has provided the Veteran with VA examinations by a medical professional to address this issue.  

In February 2015, a VA examiner conducted a thorough review of the Veteran's claims file.  The examiner also conducted an examination of the Veteran.  The examiner noted the Veteran's lay statements regarding a radio hitting his knee and the jarring in the aircraft.  The examiner opined that it was less likely than not that the Veteran's right knee disability was due to his military service.  

The examiner supported this opinion with a rationale that noted the lack of a documented injury or complains of knee pain in the Veteran's service records and the lapse in time between service and treatment for a knee condition.  The examiner is competent to draw such conclusion because he is medical professional.  Further, the examination report is thorough and consistent with the record.  Thus the weight of the evidence is against establishing a causal nexus between the Veteran's active service and his current right knee disability. 

The Board had considered weather the facts of the Veteran's case would support a presumptive nexus, as the Veteran right knee disability is covered by the chronic diseases provisions.  However, the Veteran's condition did not manifest until many years after service, and the evidence does not establish a continuity of symptomatology.  

Therefore, direct service connection is not warranted.

The Board has also considered whether the Veteran's right knee disability was secondary to or aggravated by his service-connected back disability.  The February 2015 examiner did not provide an opinion on this matter, thus the Board remanded the claim for an addendum opinion in May 2016.  

In July 2016, a VA clinician reviewed the Veteran's claims file to consider the issues of secondary service connection and aggravation.  The clinician opined that it was less likely than not that the Veteran's right knee condition was secondary to or aggravated by his service-connected back disability.  The clinician cited to the Veteran's VA examination reports on the Veteran's back disability in October 2012 and March 2013 to indicate the Veteran does not suffer from an altered gait from the back condition.  He then indicated that in the absence of an altered gait, there is no evidence to support the Veteran's back condition either caused or aggravated the Veteran's right knee condition.  The opinion is thorough and supported by the record, thus the weight of the evidence is against establishing service connection on a secondary or aggravated basis. 

Therefore, service connection on a secondary or aggravated basis is not warranted. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative joint disease of the right knee, to include secondary to the Veteran's service-connected back disability is denied.

Entitlement to service connection for degenerative joint disease of the left knee, to include secondary to the Veteran's service-connected back disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


